DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 11 recites, inter alia, “…a relationship 0.75a <= b <= 2a is satisfied where a shortest distance from a connection portion between the second surface and the third surface to the first surface is "a", and a shortest distance from the connection portion between the first surface and the third surface to the connection portion between the second surface and the third surface as viewed in the direction in which the first surface and the second surface face each other is "b"”.  (Emphasis added).
Claim 11 is objected to as being dependent upon rejected base claims 1, but would be allowable if claim 11, was rewritten in independent form including all of the limitations of the base claims and any intervening claims.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 08/12/2019, 03/22/2021 and 05/03/2022 have been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyoshi et al., (hereinafter Miyoshi), U.S. Patent Application Publication 2019/0198225.
Regarding Claim 1, Miyoshi teaches, an electronic component (Fig. 3) comprising: 
an element (10) provided with a recess (the recess external conductor layers 21, 31) ; 
a mounting conductor disposed in the recess (21, 31); and 
an internal conductor (40) disposed in the element and connected to the mounting conductor, wherein 
the mounting conductor (21, 31) has a first region exposed (left and bottom face of 21, Fig. 3) from the element and a second region (right face of 21, Fig. 3) connected to the first region and covered by the element, 
the first region includes a first surface (left surface of 21, Fig. 3), 
the second region includes a second surface (right vertical surface of 21 that is opposite the left surface, Fig. 3) facing the first surface, and a third surface (top surface of 21 that connects the left surface with the right surface, Fig. 3) connecting the second surface and the first surface, 
the second surface and the third surface overlap with the first surface as viewed in a direction in which the first surface and the second surface face each other, and 
the internal conductor (40) is connected to the second region away from a connection portion (the top left point of 21, Fig. 3) between the first surface and the third surface.  (Miyoshi: Figs. 1-3, para. [0028]-[0031]).

Regarding Claim 2, Miyoshi further teaches, wherein 
an angle made by the first surface and a plane that passes through the connection portion between the first surface and the third surface and passes through a connection portion between the second surface and the third surface is an acute angle.  (Miyoshi: Fig. 3, para. [0028]).
Regarding Claim 3, Miyoshi further teaches, wherein 
the third surface is located closer to the second surface than a plane passing through the connection portion between the first surface and the third surface and orthogonal to the first surface.  (Miyoshi: Fig. 3, para. [0028]).
Regarding Claim 4, Miyoshi further teaches, wherein 
the first region further includes a mounting surface (bottom of surface of 21, Fig. 3) connected to the first surface and extending in a direction intersecting with the first surface, and the internal conductor (40, 41) is connected to at least one of the second surface and the third surface.  (Miyoshi: Fig. 3, para. [0028]).
Regarding Claim 5, Miyoshi further teaches, wherein the internal conductor (40, 41) is connected to a connection portion (a portion where the right vertical surface (23a) connects with the curving portion near the top of 23a) between the second surface and the third surface.  (Miyoshi: Fig. 3, para. [0028], [0032]).
Regarding Claim 8, Miyoshi further teaches, wherein 
the second region includes a fourth surface (top horizontal surface of 23b, Fig. 3) facing the mounting surface, and a fifth surface (right surface of 23b that connects the top surface of 23b with the bottom surface of 23b, Fig. 3) connecting the fourth surface and the mounting surface, 
the fourth surface of the second region is connected to the second surface, and 
the fourth surface and the fifth surface overlap with the mounting surface as viewed in a direction in which the mounting surface and the fourth surface face each other.  (Miyoshi: Fig. 3, para. [0028], [0032]).
Regarding Claim 9, Miyoshi further teaches, wherein 
the mounting conductor (21, 31) has an L-shaped cross section in a direction orthogonal to a direction in which the first surface and the second surface face each other and to the direction in which the mounting surface and the fourth surface face each other.  (Miyoshi: Fig. 3, para. [0028]).
Regarding Claim 10, Miyoshi further teaches, wherein the third surface is curved (the top right portion of 23a that is curved, Fig. 3).  (Miyoshi: Fig. 3, para. [0028]).
Regarding Claim 12, Miyoshi further teaches, wherein 
the internal conductor (40) includes a coil conductor (41) configuring a coil (coil of 40) in the element and a connection conductor (the connection conductor of 41) connecting the coil conductor to the mounting conductor, 
the mounting conductor is formed by laminating mounting conductor layers (“insulating layers 51 laminated on one another” [0040]), 
a coil axis (see Fig. 2) of the coil is provided along a laminating direction of the mounting conductor layers, and 
the connection conductor is connected to the second region to be away from the connection portion between the first surface and the third surface.  (Miyoshi: Figs. 2 and 3, para. [0028], [0040]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi, as applied to claim 1, in view of Yoneda, U.S. Patent Application Publication 2017/0229247.
Regarding Claim 6, Miyoshi teaches (Fig. 2A), a connection at the second and third surface. (Miyoshi: Figs. 2 and 3, para. [0028]).
Miyoshi does not explicitly teach, wherein the internal conductor is connected to the mounting conductor only on the second surface.
However, Yoneda teaches (Fig. 3A), wherein the internal conductor (22, 22b, Fig. 3A) is connected to the mounting conductor (26, 26b, Fig. 3) only on the second surface.  (Yoneda: Figs. 2 and 3A, para. [0042]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the connection of the connection point of Miyoshi to include the connection point of Yoneda, the motivation being to “[connect] the…conductor layer 22b and the outer conductor layer 26b” [0042].  (Yoneda: Fig. 3A, para. [0042]).  Therefore, the limitations of Claim 6 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi, as applied to claim 1, in view of Yoneda et al., (hereinafter Yoneda 2), U.S. Patent Application Publication 2017/0103848.
Regarding Claim 7, Miyoshi teaches (Fig. 2A), a connection at the second and third surface. (Miyoshi: Figs. 2 and 3, para. [0028]).
Miyoshi does not explicitly teach, wherein the internal conductor is connected to the mounting conductor only on the third surface.
However, Yoneda 2 teaches (Fig. 2), wherein the internal conductor (12) is connected to the mounting conductor (15) only on the third surface (connected by 17, 18 on the third surface).  (Yoneda 2: Figs. 2 and 3A, para. [0031], [0039]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the connection of the connection point of Miyoshi to include the connection point of Yoneda 2, the motivation being to provide that “the loop conductor layer 10A that is provided along an interface between the insulator layers 9A and 9B, is connected to the first outer terminal electrode 15” [0039].  (Yoneda 2: Fig. 2, para. [0039]).  Therefore, the limitations of Claim 7 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
5/4/2022


/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837